       Case: 3:20-cv-00526-bbc Document #: 10 Filed: 07/01/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
SELMA HATICH,
                                                         OPINION AND ORDER
                            Plaintiff,
                                                              20-cv-526-bbc
              v.

CITY OF JANESVILLE COMMUNITY
DEVELOPMENT AUTHORITY,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Plaintiff Selma Hatich, who is represented by counsel, has brought this proposed civil

action under 42 U.S.C. § 1983, alleging that defendant City of Janesville Community

Development Authority terminated her benefits under the Section 8 Housing Choice

Voucher Program in violation of the due process clause of the Fourteenth Amendment.

Because plaintiff is proceeding without prepayment of the filing fee, her complaint must be

screened under 28 U.S.C. § 1915(e) to determine whether her complaint is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks money damages

from a defendant who is immune from such relief. Although plaintiff’s allegations suggest

that she may state a procedural due process claim, she will not be allowed to proceed until

she amends her complaint to name a proper defendant.



                                         OPINION

       Plaintiff alleges that she was a participant in the Section 8 Housing Choice Voucher

Program operated by defendant City of Janesville Community Development Authority. The



                                             1
       Case: 3:20-cv-00526-bbc Document #: 10 Filed: 07/01/20 Page 2 of 5



Section 8 program fixes an eligible tenant’s portion of rent at approximately 30 percent of

the tenant’s income, and defendant provides a voucher for the remaining amount of rent.

Plaintiff further alleges that on August 21, 2018, defendant issued her a written notice,

informing her that her participation in the voucher program was being terminated because

an unauthorized individual, Neat Demiri, was residing with her. Plaintiff requested and

received an informal hearing. In advance of the hearing, defendant provided the hearing

officer a confidential memorandum stating that plaintiff was being terminated from the

program because of an unauthorized use of her mailing address, but defendant did not

provide plaintiff a copy of the memorandum either before or during the hearing.

       Plaintiff alleges that even though she presented evidence at the hearing that Demiri

did not reside with her, the hearing officer found that plaintiff “may have had Neat Demiri

living in the residence or allowed him to receive mail at the address” and that there was “no

question as to whether Ms. Hatich allowed Neat Demiri to either live in or receive mail at the

residence.” According to plaintiff, receipt of mail for someone who does not reside with a

program participant is not a legal basis to terminate participation in the Section 8 program.

       Plaintiff successfully appealed the hearing officer’s decision in the Circuit Court for

Rock County, which found that defendant did not provide plaintiff adequate notice of the

reasons for her termination and did not comply with due process. Although plaintiff was

again allowed to participate the voucher program, she did not receive rent assistance for a

period of 10 months while her appeals were pending.

       Plaintiff’s allegations implicate the due process cause of the Fourteenth Amendment,



                                              2
       Case: 3:20-cv-00526-bbc Document #: 10 Filed: 07/01/20 Page 3 of 5



which forbids the government from depriving any person of “life, liberty, or property,

without due process of law.” U.S. Const. amend. XIV, § 1. The Court of Appeals for the

Seventh Circuit has held that “participants who have been issued certification for rent

assistance have a property interest in the assistance and must be heard before being expelled

from the program.” Khan v. Bland, 630 F.3d 519, 527-28 (7th Cir. 2010). See also Price

v. Pierce, 823 F.2d 1114, 1122 (7th Cir. 1987) (“Section 1983 may be used as a vehicle for

suing state housing officials, such as the head of [a state housing agency], for [the

deprivation of] rights under federal housing law.”). Plaintiff’s allegations that she did not

receive adequate notice of the reason for her termination from the rent assistance program

and was denied rent assistance for 10 months suggest a violation of her right to procedural

due process. However, plaintiff has not named as a defendant any individual responsible for

the alleged violation.

       Defendant City of Janesville Community Development Authority is not a “person”

who may be sued under § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58 (1989)

(§ 1983 claims may only be brought against “persons”). A community development or

housing authority is an independent “body politic” and may be authorized to act as an agent

of the city. Wis. Stat. Ann. §§ 66.1333(3)(f) and 66.1335(1); Sonday v. Dave Kohel

Agency, Inc., 2006 WI 92, ¶ 36, 293 Wis. 2d 458, 478-79, 718 N.W.2d 631, 640-41.

However, even though Wisconsin municipalities may be sued, Wis. Stat. § 62.25, they

cannot be held liable under § 1983 unless the alleged constitutional violation was caused by

an unconstitutional policy or custom. Thomas v. Cook County Sheriff’s Department, 604



                                             3
       Case: 3:20-cv-00526-bbc Document #: 10 Filed: 07/01/20 Page 4 of 5



F.3d 293, 303 (7th Cir. 2010) (citing Monell v. Department of Social Services of City of

New York, 436 U.S. 658, 690 (1978)).              Plaintiff’s allegations do not suggest that

defendant’s policies or procedures were responsible for the alleged violation of her procedural

due process rights. Rather, her allegations suggest that any errors were the result of actions

taken by an individual employee or employees. Accordingly, I will dismiss the City of

Janesville Community Development Authority as a defendant in this case.

       Because it is likely that plaintiff can name a proper defendant, I will dismiss her

complaint without prejudice and give her an opportunity to file a proposed amended

complaint that names a proper defendant or defendants. (If plaintiff does not know the

names of the individuals personally responsible for the alleged constitutional violations, she

may identify them in her proposed amended complaint as either “John Doe” or “Jane Doe”

defendants.)

       Plaintiff may have until July 22, 2020 to file a proposed amended complaint. If

plaintiff files an amended complaint by July 22, I will screen it under § 1915(e)(2) to insure

that any new allegations state a constitutional claim upon which relief may be granted. If

plaintiff does not file an amended complaint as directed, this case will be closed without

further notice.



                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Selma Hatich’s complaint is DISMISSED WITHOUT PREJUDICE.



                                              4
       Case: 3:20-cv-00526-bbc Document #: 10 Filed: 07/01/20 Page 5 of 5



       2. Defendant City of Janesville Community Development Authority is DISMISSED.

       3. Plaintiff has until July 22, 2020 within which to file a proposed amended

complaint that names a proper defendant.

       4. If plaintiff does not file an amended complaint by July 22, 2020, this case will be

closed without further notice.

       Entered this 1st day of July, 2020.

                                             BY THE COURT:

                                             /s/
                                             _______________________
                                             BARBARA B. CRABB
                                             District Judge




                                               5
